Citation Nr: 0530484	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed disorder due 
to the removal of a growth of the right shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to December 
1999.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in August 2003 
for additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.  

2.  The currently demonstrated neuroma-type pain is shown to 
be the residual of the excision of growth from the veteran's 
right shoulder during her period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by neuroma-type pain is 
due to the removal of a growth from the right shoulder that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken hereinbelow, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A careful review of the service medical records shows that, 
following complaints of a growth on her right shoulder in 
March 1982, the veteran underwent a biopsy in May 1982 which 
revealed a fibrous histiocytoma.  

At present, service connection is separately in effect for 
the residual scar from the fibrous histiocytoma excision on 
the right shoulder.  

In August 2003, the Board remanded this case back to the RO 
to determine whether the veteran currently suffers from 
additional right shoulder disability, apart from the service-
connected scarring.  

In compliance with the Board's remand instructions, the 
veteran was afforded a VA orthopedic examination in December 
2004.  

Upon examination, the veteran had tenderness to palpation 
over the right shoulder lesion area, with sharp pain that 
shot down the right arm.  Based on these examination results, 
the examiner noted the following about the veteran's claimed 
disorder:

She [might] be demonstrating a small 
neuroma from superficial sensation 
branches, which [was] causing her the 
symptoms of radiating pain down the skin 
of the right arm with palpation over the 
incision/scar . . . . She had normal 
range of motion of the right shoulder, 
but this [was] a neuroma type pain from 
the excision of a skin lesion that [was] 
currently causing her radiating nerve 
type symptoms in the right shoulder 
region.  Therefore, although it [was] not 
musculoskeletal or orthopedic in nature, 
[the examiner] felt that her current 
symptoms [were] more likely than not 
related to excision of a skin lesion of 
the right shoulder.  

Based on these examination findings and conclusions, the 
Board is satisfied that the veteran currently suffers from a 
neuroma-type pain that is attributable to her in-service 
fibrous histiocytoma excision and is separately ratable from 
her already service-connected scar residual.  

As such, service connection for the disability manifested a 
neuroma-type pain due to the removal of a growth from the 
right shoulder is warranted in this case.  



ORDER

Service connection for a disability manifested by a neuroma-
type pain due to the removal of a growth from the right 
shoulder is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


